Robert Alexander, 23 years of age and unmarried, was in the employ of the Great Lakes Steel Corporation, with $2,000 life insurance under a group policy of the Prudential Insurance Company of America, with "Rita Alexander, wife" of said employee, designated by him as beneficiary, and received a certificate of participation to such effect, issued in October, 1936.
There was no such person as Rita Alexander, wife of the insured, but there was a Rita Sutherland with whom Robert contemplated marriage, but this was not consummated and in May, 1937, he married Eileen Zurn.
July 5, 1937, Robert Alexander was killed in an automobile accident and July 7, 1937, Rita Sutherland, accompanied by the father of Robert, went to *Page 332 
the office of the Great Lakes Steel Corporation and there Mr. Alexander presented Rita Sutherland as Robert's widow.
On the representation of Rita that Robert's certificate of participation had been accidentally destroyed, a duplicate policy for the Prudential Insurance Company records was made and Rita was given a draft for $2,000 on the insurance company, payable to "Rita Alexander, beneficiary," and she signed a full payment receipt as "Rita Alexander, widow," indorsed the draft "Rita Alexander" and deposited it in the Wyandotte Savings Bank to the account of Milton and Lottie Alexander, parents of Robert, and it was paid by the insurance company.
Thereafter Eileen Alexander, by next friend, brought action against the insurance company to recover the insurance.
The insurance company's motions to dismiss were denied and denial affirmed by this court. Alexander v. PrudentialInsurance Company of America, 293 Mich. 522. This left the action to be tried in the circuit court.
In January, 1939, Catherine Ester, administratrix of the estate of Robert Alexander, deceased, brought suit against defendant insurance company to recover the insurance in behalf of the estate. Issues were joined in that case. For the purposes of the hearing the two cases were consolidated and proofs taken. The court found the defendant not liable to Eileen Alexander but liable to the amount of the insurance to the estate of Robert Alexander, deceased. Eileen Alexander has not appealed.
The insurance company appeals, claiming that Rita Sutherland was the true beneficiary, without actually becoming the wife of Robert Alexander, and the change of purpose, if any, by the insured constituting another his wife, not having been in *Page 333 
any way brought to the attention of the insurance company, the designated beneficiary was properly paid.
Plaintiff estate claims no beneficiary was designated.
Under the mentioned circumstances the judgment in behalf of the estate should be affirmed, with costs against defendant.